Citation Nr: 1826389	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for tinnitus.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.655, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, tinnitus warrants a maximum 10 percent rating. 

Factual Background and Analysis

The Veteran underwent a VA audiological examination in November 2010.  At that time, the Veteran reported tinnitus that had started approximately 25 to 30 years prior to the examination.  Following evaluation of the Veteran, the examiner diagnosed bilateral subjective tinnitus.  Based on this evidence, in a November 2010 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent rating.  

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for tinnitus.

The Board observes that the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available from the effective date of the award of service connection.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether unilateral or bilateral).  Accordingly, no higher scheduler evaluation is warranted.

Moreover, because the rating criteria reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule, such that the assigned schedular rating is, therefore, adequate, and no referral is required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.  Indeed, neither he nor his representative has contended otherwise.  


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.



REMAND

PTSD

In the Veteran's September 2011 notice of disagreement, he reported that he received counseling for his PTSD though the VA.  Additionally, in an April 2014 VA examination report for the Veteran's PTSD, it was noted that the Veteran was not currently seeking treatment, however, he indicated that he was last seen 2 years prior to the examination.  Notwithstanding, the current medical evidence of record does not show treatment for PTSD.  On remand, outstanding VA treatment records must be obtained.  

Bilateral Hearing Loss

The Veteran asserts that service connection for bilateral hearing loss is warranted.  

The Veteran was provided a VA audiological examination in November 2010 at which time bilateral sensorineural hearing loss was assessed.  The examiner opined that based on the Institute of Medicine Report (Noise and Military Service, November 2005), which concluded that based on current knowledge, noise induced hearing loss occurs immediately (i.e. there is no scientific support for delayed onset hearing loss weeks, months, or years after the exposure event) and there being no significant shift in hearing level during military service and normal hearing was documented at separation, it is less likely as not that the hearing loss is related to military service.  

In the April 2018 appellate brief, the Veteran's representative referenced a 2006 study from the Institute of Medicine which appears to support delayed onset hearing loss.  He also cited 2009 research findings issued in the Journal of Neuroscience, which indicates that overexposure can cause acute loss of afferent nerve terminals and delayed generation of the cochlear nerve.

As evidence provided by the Veteran's representative contradicts the VA examiner's determination regarding the delayed onset of hearing loss, the Board finds that an addendum etiological opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to obtain any outstanding VA medical regarding treatment for the Veteran's service-connected PTSD.

2.  Obtain an opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's bilateral hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary.

The clinician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or are otherwise causally related to his active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the clinician must discuss the Veteran's contentions regarding delayed onset hearing loss and the articles to support his contention.  

The clinical must also discuss the Veteran's reports regarding the onset of his hearing loss disability.  Consideration must also be given to shifts in hearing acuity noted during service and the relationship, if any, to the Veteran's current hearing loss disability.

Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability. 

The clinician is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

3.  After the action above has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


